Case 1:20-cv-24764-DLG Document 7 Entered on FLSD Docket 12/10/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO.: 20-cv-24764-DLG

 WINDY LUCIUS,

        Plaintiff,

 v.

 PUMA NORTH AMERICA, INC.,

        Defendant.
                                              /

                                  NOTICE OF SETTLEMENT

        Plaintiff WINDY LUCIUS (“Plaintiff”) respectfully submits this Notice of Settlement, and

 informs the Court as follows:

        1.      Plaintiff has reached an agreement with Defendant PUMA NORTH AMERICA,

 INC. (“Defendant”) to resolve the claims against it.

        2.      The parties are in the process of finalizing a confidential settlement agreement and

 will be filing a settlement documents with the Court within sixty (60) days.

                                              Respectfully submitted,
                                              /s/ J. Courtney Cunningham
                                              J. Courtney Cunningham, Esq.
                                              J. COURTNEY CUNNINGHAM, PLLC
                                              FBN: 628166
                                              8950 SW 74th Court, Suite 2201
                                              Miami, FL 33156
                                              T: 305-351-2014
                                              cc@cunninghampllc.com
Case 1:20-cv-24764-DLG Document 7 Entered on FLSD Docket 12/10/2020 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 10, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system.

                                           /s/ J. Courtney Cunningham
                                           J. Courtney Cunningham, Esq.




                                              2
